Citation Nr: 1422416	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that such decision also awarded service connection for varicose veins of the bilateral legs with a 10 percent rating for each leg, tinnitus with a 10 percent rating, and bilateral hearing loss with a noncompensable rating, effective June 26, 2008; and denied service connection for right and left knee disorders.  In November 2009, the Veteran entered a notice of disagreement as to the propriety of the initially assigned ratings for his service-connected disabilities and the denial of service connection for his bilateral knee disorder, and a statement of the case was issued in April 2011.  However, in his June 2011 substantive appeal, the Veteran limited his appeal as to the service connection issues.  Therefore, as there has been no timely substantive appeal with regard to the initial rating claims, they are not properly before the Board.  Moreover, as a February 2013 rating decision awarded service connection for right and left knee strains, such is a full grant of the benefits sought on appeal and, therefore, such issues are no longer before the Board.

In June 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  Following such hearing, in July 2013, the Veteran submitted new evidence consisting of a statement from his spouse.  As he waived agency of original jurisdiction (AOJ) consideration of such evidence on the record at the hearing, the Board may properly consider such newly received evidence..  38 C.F.R. § 20.1304(c) (2013).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated to October 2012, which were considered by the AOJ in the February 2013 supplemental statement of the case, and a copy of the June 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that service connection for a right and left ankle disorders is warranted.  Specifically, he alleges that he experienced recurrent ankle sprains during service due to running on asphalt with poor shoes and excessive running.  The Veteran contends that, as a result of such in-service experiences, he has experienced ankle problems since service to the present time, to include spasms, pain, and weakness.  

In order to determine whether the Veteran has right and left ankle disorders as a result of his military service, he was afforded a VA examination in July 2012.  At such time, physical examination of the bilateral ankles was normal.  The examiner diagnosed left and right ankle strains in remission.  In August 2012, a different examiner opined that the Veteran's bilateral ankle disorder was less likely than not related to his military service based primarily on the fact that he did not have a current disorder of the right and/or left ankle.

Since such time, an October 2012 VA treatment record reflects complaints of intermittent left ankle spasms, which were becoming more frequent.  Such also shows a history of cramping.  Furthermore, the Veteran offered sworn testimony to the undersigned in June 2013 that he currently experiences spasms, recurrent sprains, pain, and weakness in his ankles.  Likewise, in a July 2013 statement, his spouse reported witnessing the Veteran experience pain and spasms in his ankles.

Therefore, the Board finds that, based on the evidence detailing persistent and recurrent bilateral ankle symptomatology since the July 2012 VA examination, a remand is necessary in order to afford the Veteran another VA examination to determine whether he currently has bilateral ankle disorders as a result of his military service.  In this regard, if the VA examiner does not find current disorders of the right and/or left ankles, he or she should reconcile such conclusion with the Veteran's documented ankle complaints. 

Also, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his bilateral ankle complaints.  Thereafter, all identified records, to include VA treatment records from the Puget Sound, Washington, VA facility dated from October 2012 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his bilateral ankle complaints.  After securing any necessary authorization from him, obtain all identified records, to include VA treatment records from the Puget Sound, Washington, VA facility dated from October 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed right and left ankle disorders.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  

(A)  The examiner should identify all currently diagnosed disorders of the right and/or left ankles.  If the VA examiner does not find current disorders of the right and/or left ankles, he or she should reconcile such conclusion with the Veteran's documented ankle complaints, to include pain, spasms, recurrent sprains, and weakness.

(B)  For each currently diagnosed right and/or left ankle disorder, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service, to include his in-service treatment for a right ankle sprain in December 1983 and/or his activities of running on asphalt with poor shoes and excessive running that he alleges resulted in recurrent ankle sprains.

In offering any opinion, the examiner should consider the full record, to include the Veteran's and his spouse's statements regarding the onset and continuity of symptomatology referable to his bilateral ankles.  Any opinion expressed should be accompanied by a supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



